KNAPPEN, C. J.
Epitomized Opinion
On November 11, 1915, Robertson Co.’s predecessor gave Crystal Paper Co. a written order for “15 to 20 carloads (40,000 lbs. to car) number 1 bleached white sulphite waxing tissues (three different specifications of weight, each at a different price), shipments as may require during calendar year of 1916.” This order was accepted by Crystal-Páper Co. with modification: “Shipments are to be made in approximately equal monthly installments during 1916 and you are to furnish us with specifications thirty days in advance of shipping date. This contract is subject to the usual delays caused by conditions beyona our control.” The first shipment under order, about one-seventh of a car, was made by Crystal Paper Co. and received by Robertson Co. Feb. 19, 1916. On March 8, 1916, before Crystal Co. had made further shipments, Robertson Co. notified Paper Co. by letter: “We want the full 20 cars on account of this contract” and asked “shipment of full car of 40,000 lbs. at least every ten days until further advice.” Paper Co. at once denied Robertson Co.’s right to require .20 ears. Paper Co. shipped 15 ears but refused to ship remainder.
Upon trial of action for damages for refusing to furnish the five ears, Robertson Co. recovered verdict under an instruction of the court that as a .matter of law the contract gave Robertson Co., the buyer, an optional right to take 20 cars and that the option was exercised within time required by law.' This was assigned as error. Circuit Court of Appeals in affirming judgment of Judge Peck held:
1. The construction of an option in a contract for sale of goods depends upon the intent of parties as determined from.facts and circumstances. Upon facts of this case, Robertson Co., the buyer, was vested with the option. It made the order and Paper Co. accepted it. There is a natural presumption that the reservation .of option was made for the Robertson Co.’s protection.
2. Robertson Go. exercised the option within a reasonable time which is the time required by law.